Citation Nr: 1429046	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted entitlement to service connection for hearing loss and assigned a noncompensable rating.  The Veteran timely appealed the assigned rating.

In September 2008, the Veteran requested a hearing at the RO before the Board. The Veteran was scheduled for a May 2009 hearing; however, in an April 2009 statement, the Veteran's representative requested that the hearing be cancelled and the Veteran's file be forwarded to the Board for a decision

In June 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ).  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in June 2012 it also remanded the issue of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  In December 2012, the RO granted entitlement to service connection for PTSD to include claustrophobia.  The rating indicated that this included symptoms of anxiety and depression.  The Board considers the December 2012 decision to be a full grant of the benefit sought, with no issue remaining on appeal in this regard.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).


FINDINGS OF FACT

1.  On VA audiological testing in January 2008, the Veteran's hearing acuity was level I in the right ear and level VI in the left ear.

2.  On VA audiological testing in August 2012, the Veteran's hearing acuity was level I in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

As noted above, the claim for a higher initial rating for bilateral hearing loss disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  Pursuant to the Board's June 2012 remand instructions, the AOJ sent the Veteran a June 2012 letter requesting identification of any outstanding private or VA treatment records and obtained outstanding VA treatment records, which are located in the Virtual VA file.  The Veteran was afforded multiple VA audiological examinations, most recently in August 2012 pursuant to the Board's June 2012 remand.  For the reasons indicated below, the examination was adequate and the AOJ therefore complied with the Board's remand instructions in this regard as well.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an initial compensable rating for bilateral hearing loss disability is thus ready for consideration on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as shown below, the evidence warrants a uniform noncompensable rating.

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

The VA treatment notes contain a February 2004 VA audiological evaluation report, prior to the pendency of the claim.  The audiometric results did not include the pure tone threshold for 3000 decibels.  Consequently, the report is inadequate for rating purposes, because the pure tone threshold average cannot be determined pursuant to the criteria in the regulation.  August and September 2007 and July 2011 VA audiological consult notes and December 2007 Perry Hearing Center audiogram were similarly deficient.  In this regard, the Board notes that in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret a private audiogram in graph format, because this would constitute a factual finding it is precluded from making. The Court criticized the Board, which does have such fact finding authority, for not discussing the audiological results in that report.  Here, the Board has reviewed the private audiogram, but finds that there was no "X" or "O" symbol marking the pure tone threshold average at 3000 decibels as there was at the other relevant decibels.  Consequently, the private audiogram is also inadequate for rating purposes.

In addition, when the Board concludes that a private audiological report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  In this case, unlike in Savage where there were speech recognition scores but it was not clear whether they were Maryland CNC scores, there is no indication that testing of pure tone thresholds at 3000 Hertz was conducted.  It therefore does not reasonably appear that a request for clarification would provide relevant information.  The Board will therefore not remand the case for such a request to be made.  As the VA audiological reports similarly do not reflect that testing of pure tone thresholds at 3000 Hertz was conducted, remand for clarification of these reports is also not warranted.  38 C.F.R. § 4.2 (insufficient examination reports should be returned as inadequate). 

On the January 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
30
50
60
38
LEFT
40
50
65
70
56

Maryland CNC speech recognition scores were 94 percent in the right ear and 64 percent in the left ear.

Using Table VI, the Veteran's January 2008 examination results revealed level I in the right ear and level VI in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the August 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
60
65
50
LEFT
40
65
70
70
61

Maryland CNC speech recognition scores were 92 percent in each ear.

Using Table VI, the Veteran's August 2012 examination results revealed level I in the right ear and level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The January 2008 VA examiner indicated that the Veteran reported that is situation of greatest difficulty was that he had trouble distinguishing words.  The August 2012 VA examiner indicated that the Veteran reported that he could hear but not understand if he could not see a person's face directly and he often needed to ask others to repeat in conversation.  These examination reports therefore complied with Martinak.

Finally, the Board finds that an extraschedular rating is not warranted. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are contemplated by the applicable rating criteria.  While the Veteran indicated to the VA examiners that he had trouble distinguishing words and could hear but not understand if he could not see a person's face directly and often needed to ask others to repeat in conversation, the Board finds that these symptoms are contemplated  by the speech recognition scores that are part of the applicable criteria.  To the extent that these symptoms are not contemplated by the criteria, the Veteran does not contend, and the evidence does not reflect, that these symptoms have caused marked interference with employment or frequent hospitalization.  Moreover, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted. 38 C.F.R. § 3.321(b)(1).

Finally in this regard, the evidence, including the Veteran's statements, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability. Consequently, there is no implicit claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating for bilateral hearing loss disability at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial compensable rating for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


